Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 1 of 24 PageID #: 7837



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

3SHAPE A/S,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
      v.                                           )
                                                   )    C.A. No. 18-886-LPS
ALIGN TECHNOLOGY, INC.,                            )
                                                   )    CONSOLIDATED
              Defendants.                          )


                               REPORT AND RECOMMENDATION

       Before the Court are the parties’ disputes over the construction of claim terms in United

States Patent Nos. 9,629,551 (the “’551 Patent”), 9,962,244 (the “’244 Patent”), and 10,349,042

(the “’042 Patent”). The Court held a Markman hearing on April 21, 2020. I recommend that the

Court adopt the constructions set forth below.

       The parties agreed on the construction of four claim terms. In accordance with the parties’

agreement, I RECOMMEND that those terms be construed as follows:

   Term                                            Court
 1 “… for detecting a movable object in a          Preamble is limiting.
   location, when scanning a rigid object in
   the location by means of a 3D scanner for
   generating a virtual 3D model of the rigid
   object” (’551 Patent, Claims 1, 23, and 25)
 2 “the data processing system also                “the data processing system configured to
   configured to derive surface color              derive both surface geometry information and
   information … from at least one of the 2D       surface color information from the same at
   images used to derive the surface geometry      least one 2D image captured by said color
   information” (’244 Patent, Claims 1 and         image sensor”
   29)
 3 “An intraoral scanner for providing data        Preamble is limiting.
   for 3D geometry of at least a part of the
   surface of an object in an oral cavity” (’042
   Patent, Claims 1, 17, and 21)
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 2 of 24 PageID #: 7838



 4 “A method for providing data for 3D Preamble is limiting.
   geometry of at least a part of the surface of
   an object in an oral cavity using an
   intraoral scanner” (’042 Patent, Claim 19).

Further, as announced at the hearing on April 21, 2020, I RECOMMEND that the following

disputed claim terms be construed as follows:

      Term                                            Court
 1    “excluded volume in space where no              [See construction for the entire claim phrase
      surface can be present in both the first 3D     below.]
      representation and the second 3D
      representation” (’551 Patent, Claims 1, 23
      and 25)
 2    “determining/determine for the first 3D         “determining/determine for the first 3D
      representation a first excluded volume in       representation a first excluded volume in
      space where no surface can be present in        space that is common to both the first and
      both the first 3D representation and the        second 3D representations where no surface
      second 3D representation” (’551 Patent,         from either of the 3D representations should
      Claims 1, 23 and 25)                            be present”
 3    “determining/determine for the second 3D        “determining/determine for the second 3D
      representation a second excluded volume         representation a second excluded volume in
      in space where no surface can be present        space that is common to both the first and
      in both the first 3D representation and the     second 3D representations where no surface
      second 3D representation” (’551 Patent,         from either of the 3D representations should
      Claims 1, 23 and 25)                            be present”
 4    “if a portion of the surface in the first 3D    “if a portion of the surface in the first 3D
      representation is located in space in the       representation is located in space in the
      second excluded volume, the portion of          second excluded volume, the portion of the
      the surface in the first 3D representation is   surface in the first 3D representation is
      disregarded in the generation of the virtual    permanently disregarded in the generation of
      3D model” (’551 Patent, Claims 1 and 25)        the virtual 3D model after a single evaluation
                                                      of the second excluded volume with the
                                                      surfaces in the first 3D representation”
 5    “if a portion of the surface in the second      “if a portion of the surface in the second 3D
      3D representation is located in space in the    representation is located in space in the first
      first excluded volume, the portion of the       excluded volume, the portion of the surface in
      surface in the second 3D representation is      the second 3D representation is permanently
      disregarded in the generation of the virtual    disregarded in the generation of the virtual 3D
      3D model” (’551 Patent, Claims 1 and 25)        model after a single evaluation of the first
                                                      excluded volume with the surfaces in the
                                                      second 3D representation”




                                                  2
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 3 of 24 PageID #: 7839



 6   “disregard the portion of the surface in the   “permanently disregarding the portion of the
     first 3D representation in the generation of   surface in the first 3D representation in the
     the virtual 3D model, if a portion of the      generation of the virtual 3D model, if a
     surface in the first 3D representation is      portion of the surface in the first 3D
     located in the second excluded volume”         representation is located in space in the
     (’551 Patent, Claim 23)                        second excluded volume after a single
                                                    evaluation of the second excluded volume
                                                    with the surfaces in the first 3D
                                                    representation”
 7   “disregard the portion of the surface in the   “permanently disregarding the portion of the
     second 3D representation in the generation     surface in the second 3D representation in the
     of the virtual 3D model, if a portion of the   generation of the virtual 3D model, if a
     surface in the second 3D representation is     portion of the surface in the second 3D
     located in the first excluded volume”          representation is located in space in the first
     (’551 Patent, Claim 23)                        excluded volume after a single evaluation of
                                                    the first excluded volume with the surfaces in
                                                    the second 3D representation”
 8  “where a surface portion in the second          No construction necessary.
    representation or the first representation,
    respectively, which is located within the
    near threshold distance from the captured
    surface and which is located in space in
    the first excluded volume or in the second
    excluded volume, respectively, is not
    disregarded in the generation of the virtual
    3D model” (’551 Patent, Claim 13)
 9 “a multichromatic light source for               No construction necessary.
    providing a multichromatic probe light for
    illumination of the object” (’244 Patent,
    Claims 1 and 29)
 10 “a block of said image sensor pixels”           “two or more adjacent pixels of said image
    (’244 Patent, Claims 1 and 29)                  sensor pixels”
 11 “surface color information” (’244 Patent,       “information relating to surface color”
    Claims 1 and 29)

 12 “low weight” (’244 Patent, Claims 13 and Not indefinite at this stage.
    30)
 13 “intraoral scanner” (’042 Patent, Claims 1, No construction necessary.
    17, 19, and 21)

 14 “optical system” (’042 Patent, Claims 1, “an arrangement of optical components, e.g.,
    17, 19, 21)                              lenses, that transmit, collimate and/or images
                                             light, e.g., transmitting probe light towards the
                                             object, imaging the pattern on and/or in the
                                             object, and imaging the object, or at least a
                                             part of the object, on the camera”

                                                3
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 4 of 24 PageID #: 7840



 15 “focus plane” (’042 Patent, Claims 1, 17, “A surface where light rays emitted from the
    19, 21)                                        pattern converge to form an image on the
                                                   object being scanned. The focus plane does
                                                   not need to be flat. It may be a curved
                                                   surface.”
 16 “the at least a part of the probe light” (’042 The antecedent for “the at least a part of the
    Patent, Claims 1, 17, 19, 21)                  probe light” is “at least a part of the probe light
                                                   from the lighting equipment through the
                                                   optical system and towards the object.”
 17 “image measure” (’042 Patent, Claims 6, Indefinite.
    7, 14)


I.     LEGAL STANDARDS

       A.      Claim Construction

       The purpose of the claim construction process is to “determin[e] the meaning and scope of

the patent claims asserted to be infringed.” Markman v. Westview Instruments, Inc., 52 F.3d 967,

976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). When the parties have an actual dispute

regarding the proper scope of claim terms, their dispute must be resolved by the judge, not the

jury. Id. at 979. The Court only needs to construe a claim term if there is a dispute over its

meaning, and it only needs to be construed to the extent necessary to resolve the dispute. Vivid

Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999).

       “[T]here is no magic formula or catechism for conducting claim construction.” Phillips v.

AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005). But there are guiding principles. Id.

       “The inquiry into how a person of ordinary skill in the art understands a claim term provides

an objective baseline from which to begin claim interpretation.” Id. at 1313. In some cases, the

ordinary meaning of a claim term, as understood by a person of ordinary skill in the art, is readily

apparent even to a lay person and requires “little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314. Where the meaning is not readily apparent,

however, the court may look to “those sources available to the public that show what a person of

                                                  4
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 5 of 24 PageID #: 7841



skill in the art would have understood disputed claim language to mean.” Innova/Pure Water, Inc.

v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). Those sources include

“the words of the claims themselves, the remainder of the specification, the prosecution history,

and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms,

and the state of the art.” Id.

        “The claims themselves provide substantial guidance as to the meaning of particular claim

terms.” Phillips, 415 F.3d at 1314. For example, “the context in which a term is used in the

asserted claim can be highly instructive.” Id. Considering other, unasserted, claims can also be

helpful. Id. “For example, the presence of a dependent claim that adds a particular limitation

gives rise to a presumption that the limitation in question is not present in the independent claim.”

Id. at 1314-15.

        In addition, the “claims must be read in view of the specification, of which they are a part.”

Id. at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

The specification “is always highly relevant to the claim construction analysis.” Id. (quoting

Vitronics, 90 F.3d at 1582). The specification may contain a special definition given to a claim

term by the patentee, in which case, the patentee’s lexicography governs. Id. at 1316. The

specification may also reveal an intentional disclaimer or disavowal of claim scope. Id. However,

“even when the specification describes only a single embodiment, the claims of the patent will not

be read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal marks omitted).

        Courts should also consider the patent’s prosecution history. Phillips, 415 F.3d at 1317.

It may inform “the meaning of the claim language by demonstrating how the inventor understood



                                                  5
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 6 of 24 PageID #: 7842



the invention and whether the inventor limited the invention in the course of prosecution, making

the claim scope narrower than it would otherwise be.” Id. Statements made by a patentee or patent

owner during inter partes review may also be considered. Aylus Networks, Inc. v. Apple Inc., 856

F.3d 1353, 1362 (Fed. Cir. 2017).

       In appropriate cases, courts may also consider extrinsic evidence, which “consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Markman, 52 F.3d at 980.            For example, dictionaries,

especially technical dictionaries, can be helpful resources during claim construction by providing

insight into commonly accepted meanings of a term to those of skill in the art. Phillips, 415 F.3d

at 1318. Expert testimony can also be useful “to ensure that the court’s understanding of the

technical aspects of the patent is consistent with that of a person of skill in the art, or to establish

that a particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Id.; see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331-32 (2015).

       B.      Indefiniteness

       Section 112 of Title 35 imposes a definiteness requirement on patent claims. 35 U.S.C.

§ 112(b) (requiring that the claims “particularly point[] out and distinctly claim[] the subject matter

which the inventor . . . regards as the invention”). “The primary purpose of the definiteness

requirement is to ensure that the claims are written in such a way that they give notice to the public

of the extent of the legal protection afforded by the patent, so that interested members of the public,

e.g., competitors of the patent owner, can determine whether or not they infringe.” All Dental

Prodx, LLC v. Advantage Dental Prod., Inc., 309 F.3d 774, 779-80 (Fed. Cir. 2002).

       “A patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those



                                                   6
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 7 of 24 PageID #: 7843



skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572

U.S. 898, 901 (2014). Definiteness, like claim construction, should be assessed from the viewpoint

of a person of ordinary skill in the art at the time the patent was filed, and it should be considered

in view of the patent’s specification and prosecution history. Id. at 908.

       The party asserting indefiniteness has the burden to prove it by clear and convincing

evidence. BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017).

II.    THE COURT’S RULING

       My Report and Recommendation regarding the disputed claim terms of the ’551, ’244, and

’042 Patents was announced from the bench at the conclusion of the hearing as follows:

                       My Report and Recommendation is as follows.

                       At issue in this case are three patents. U.S. Patent No.
               9,629,551 is titled “Detection of a Movable Object When 3D
               Scanning a Rigid Object.” The ’551 patent has three groups of
               related terms in dispute. U.S. Patent No. 9,962,244 is titled “Focus
               Scanning Apparatus Recording Color.” The ’244 patent has four
               terms in dispute. U.S. Patent No. 10,349,042 is titled “Focus
               Scanning Apparatus.” The ’042 patent has five terms in dispute.

                       I’m prepared to rule on all of the disputed terms today. I will
               not be issuing a separate written Report and Recommendation but I
               will issue a written Report and Recommendation that incorporates
               my oral ruling today.

                      I want to emphasize before I announce my decision that
               while I am not issuing a separate decision in writing, we have
               followed a full and thorough process before making the decisions
               I’m about to state. We have reviewed the patents in suit. The parties
               submitted a very large stack of exhibits with their joint claim charts.
               (D.I. 80.) Those exhibits included portions of the prosecution
               history relied on by the parties as well as post-grant review
               documents and prior art.

                       There was also full briefing on each of the disputed terms.
               The parties submitted their briefing in accordance with Judge
               Stark’s procedures, so each side had the opportunity to submit an



                                                  7
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 8 of 24 PageID #: 7844



            opening brief on the disputed terms, and each side had the
            opportunity to submit an answering brief.

                    The parties’ four briefs also attached numerous exhibits,
            including an expert declaration from Eli Saber, Ph.D., filed in
            support of 3Shape’s answering claim construction brief, and 3Shape
            also submitted two declarations from Dr. Chandrajit Bajaj, that it
            originally submitted in related IPR proceedings. Align also
            submitted expert declarations from Karan Sher Singh, Ph.D., and
            Bruce W. Smith, Ph.D.

                    Plaintiff and Defendant each submitted a technology tutorial
            as well. Neither party elected to put on live expert testimony, but
            the Court permitted lengthy oral argument here today.

                     All of that has been carefully considered. To be clear, while
            my oral ruling will cite to the intrinsic and extrinsic evidence that I
            conclude [best] supports my recommended constructions, my failure
            to cite to other evidence provided by the parties does not mean that
            I ignored or failed to consider it. As I stated, I have considered all
            of the arguments and evidence cited by the parties.

                    Now as to my ruling.

                    As an initial matter, I am not going to read into the record
            my understanding of the general legal principles of claim
            construction. My understanding of the law of claim construction
            does not differ from that of Judge Stark’s, for example, as he
            recently set forth in Elm 3DS Innovations, LLC v. Samsung
            Electronics Co., [C.A. No. 14-1430, -1431, -1432, 2020 WL
            1850657, at *1-3 (D. Del. Apr. 13, 2020)]. I will set out a legal
            standard in the written order that I issue.

                    Of course, a claim term is supposed to be given the meaning
            that the term would have to a person of ordinary skill in the art in
            question at the time of the invention. And I note here that neither
            side has argued that any differences the parties may have in defining
            one of ordinary skill in the art for any of the three patents is relevant
            to resolving the disputes before me today.

                    Defendant has also argued that a number of the disputed
            terms are indefinite. I will also set out the general legal standard for
            indefiniteness in the written order that I issue. My understanding of
            the law of indefiniteness does not differ from the legal standard set
            forth in Judge Stark’s opinion in Elm 3DS [Innovations, 2020 WL
            1850657, at *3].

                                               8
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 9 of 24 PageID #: 7845




                   I understand that the parties agree on constructions for four
            terms. And I recommend to Judge Stark that he adopt the agreed-
            upon constructions for those terms.

                  I’ll start with the disputed terms in the ’551 patent. As I
            mentioned, the ’551 patent has 3 groups of related terms in dispute.

                   The first set includes what 3Shape refers to as the “excluded
            volume” terms and what Align refers to as the “determining” steps.
            They include the phrases: “determine” or “determining for the first
            3D representation a first excluded volume in space where no surface
            can be present in both the first 3D representation and the second 3D
            representation” and “determine” or “determining for the second 3D
            representation a second excluded volume in space where no surface
            can be present in both the first 3D representation and the second 3D
            representation.” Those phrases are found in claims 1, 23 and 25.

                    3Shape argues that the portion of the claim phrase “excluded
            volume in space where no surface can be present in both the first 3D
            representation and the second 3D representation” should be
            construed as “excluded volume in space that is common to both the
            first and second 3D representations where no surface from either of
            the 3D representations should be present.” And 3Shape argues that
            the entire claim phrases should be construed as “determining for the
            first 3D representation a first excluded volume in space that is
            common to both the first and second 3D representations where no
            surface from either of the 3D representations should be present” and
            vice versa for the second 3D representation.

                    Align argues that the claim phrases are indefinite. In the
            alternative, Align argues that the claim phrases should be construed
            as “defining a common overlapping volume in space where no
            surface can be present from either of the 3D representations.”

                    The specification uses the subphrase “excluded volume” in
            a way that suggests that the “first excluded volume” could be
            determined without reference to the second 3D representation, and
            vice versa. (See, e.g., ’551 patent, 23:14-30, Figs. 9a, 9b.) The
            language of the claims themselves, however, requires that each of
            the first and second excluded volumes take into account both the
            first 3D representation and the second 3D representation.

                    The parties appear to agree that the patentee added that
            language to the claims during prosecution in order to overcome a
            rejection based on prior art. And the parties also agree that the

                                             9
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 10 of 24 PageID #: 7846



            phrase “excluded volume in space where no surface can be present
            in both the first 3D representation and the second 3D representation”
            is narrower than how the specification refers to “excluded volume.”
            The parties also agree that 3Shape argued during the IPR process
            that the entire claim phrase is something narrower than how
            “excluded volume” is referred to in the specification.

                    Align argues that 3Shape’s narrowing of the terms during
            prosecution and the IPR proceeding rendered the terms indefinite.
            In support of its argument, Align offers the declaration of Dr. Karan
            Sher Singh, a Professor of Computer Science at the University of
            Toronto, who opined that, based on the claim language and
            arguments made by the patentee, a person of ordinary skill in the art
            would understand that the claimed first and second excluded
            volumes would be the same volume. (D.I. 101, Ex. 1 ¶¶ 21-41.) As
            I understand Dr. Singh’s declaration, he does not opine that a person
            of skill in the art cannot determine or calculate the first excluded
            volume or the second excluded volume. Rather, he argues that
            because the first excluded volume and the second excluded volume
            are the same, a person of skill in the art would not be able to calculate
            two different excluded volumes.

                    With regard to Align’s indefiniteness argument, for a claim
            to be held invalid for indefiniteness, there must be clear and
            convincing evidence. See Nautilus, Inc. v. Biosig Instruments, Inc.,
            572 U.S. 898, [912 n.10 (2014); BASF Corp. v. Johnson Matthey
            Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017)]. At this time, the Court
            finds that Align has not met its burden to show indefiniteness. While
            Align’s expert opines that the first and second excluded volumes are
            the same, he does not appear to dispute that a person of skill in the
            art can in fact calculate them. Because of that, I decline to find at
            this time that the patent terms are indefinite. [Should there] still be
            a disagreement regarding these claim terms in the future, Defendant
            may raise the issue, if appropriate, after full fact and expert
            discovery.

                   Align has proposed an alternative construction, so I’ll
            discuss and resolve the differences between Align’s alternative
            construction and 3Shape’s construction.

                    As far as I can tell, there are basically two differences. One
            difference is that 3Shape’s proposal uses the words “common to
            both” and Align uses the word “overlapping.” I haven’t heard
            anyone today tell me what the difference is between “overlapping”
            and “common to both” and actually Align stated during the hearing



                                               10
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 11 of 24 PageID #: 7847



            that there was no material difference. Accordingly, I’m going with
            “common to both.”

                    The second difference is that Align’s construction requires
            the definition of “first” and “second” common overlapping volumes
            in space, which sort of highlights Align’s argument that there may
            be something wrong with a claim that requires a first thing and a
            second thing that are the same thing. Align also acknowledges that
            its own construction requires two different overlapping volumes, but
            Align agrees that there cannot be two different overlapping volumes.
            Align’s construction also [omits] the language that “excluded
            volume” has to be determined “for the first 3D representation” and
            “for the second 3D representation.”

                    3Shape’s constructions, which include references to the first
            3D representation and second 3D representation, are more
            consistent with the language of the claims and are also supported by
            its declaration from Dr. Saber at paragraph 37. (D.I. 108, Ex. 3
            ¶ 37.)

                    Accordingly, on this dispute, I side with 3Shape. I construe
            the phrase “determine” or “determining for the first 3D
            representation a first excluded volume in space where no surface can
            be present in both the first 3D representation and the second 3D
            representation” as “determine” or “determining for the first 3D
            representation a first excluded volume in space that is common to
            both the first and second 3D representations where no surface from
            either of the 3D representations should be present.”

                    And I construe the phrase “determine” or “determining for
            the second 3D representation a second excluded volume in space
            where no surface can be present in both the first 3D representation
            and the second 3D representation” as “determine” or “determining
            for the second 3D representation a second excluded volume in space
            that is common to both the first and second 3D representations
            where no surface from either of the 3D representations should be
            present.”

                    The second set of terms to be construed in the ʼ551 patent
            include what the parties refer to as the “disregarding” terms. They
            include the terms “if a portion of the surface in the first 3D
            representation is located in space in the second excluded volume,
            the portion of the surface in the first 3D representation is disregarded
            in the generation of the virtual 3D model” and “if a portion of the
            surface in the second 3D representation is located in space in the
            first excluded volume, the portion of the surface in the second 3D

                                              11
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 12 of 24 PageID #: 7848



            representation is disregarded in the generation of the virtual 3D
            model.” Those phrases are found in claims 1 and 25.

                    There are also the related phrases “disregard the portion of
            the surface in the first 3D representation in the generation of the
            virtual 3D model, if a portion of the surface in the first 3D
            representation is located in the second excluded volume” and
            “disregard the portion of the surface in the second 3D representation
            in the generation of the virtual 3D model, if a portion of the surface
            in the second 3D representation is located in the first excluded
            volume.” Those phrases are found in claim 23.

                   3Shape argues the Court does not need to construe any of
            those phrases. However, 3Shape agrees [that,] if construction is
            deemed necessary, the construction should include that the surface
            is permanently disregarded in the generation of the virtual 3D
            model.

                    Align argues that the claim phrases are indefinite. In the
            alternative, Align argues that the terms should be construed such
            that the surface portion is permanently not taken into account after
            a single evaluation of the excluded volume.

                     Align agreed during oral argument today that its
            indefiniteness argument is based on the same argument it made
            earlier, namely, that the first and second excluded volumes are the
            same. For the same reason as before, I find that Align has not met
            its burden to show indefiniteness at this time.

                     Align has proposed an alternative construction, so I’ll
            discuss and resolve the differences between Align’s alternative
            construction and 3Shape’s proposed construction. As far as I can
            tell, there are basically two differences.

                    One difference is that 3Shape uses the words “permanently
            disregarded” and Align uses the words “permanently not taken into
            account.” I haven’t heard anyone today tell me what the difference
            between “permanently disregarded” and “permanently not taken
            into account” is. But Align did say today that it would agree to use
            “permanently disregarded.” So that resolves that part of the dispute.

                    The other difference is that Align has added the phrase “after
            a single evaluation.” Align points out that the patentee used that
            phrase when distinguishing a piece of prior art during the IPR
            proceedings.



                                             12
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 13 of 24 PageID #: 7849



                    During the IPR proceedings, the patentee argued that the
            McQueston prior art reference does not disclose the “disregarding”
            steps. The patentee argued that “[t]he claimed invention requires
            that surfaces located in the excluded volumes be disregarded after a
            single evaluation of two (‘first’ and ‘second’) 3D representations”
            and that the McQueston prior art “does not disclose permanently
            disregarding surfaces that are present in a second 3D representation
            and absent in a first 3D representation.” (D.I. 80, Ex. A3 at paper 5,
            pages 2, 33-35.)

                   3Shape responds that its statements during the IPR were
            “merely describing one non-limiting manner by which the claimed
            invention differs from the prior art.”

                    Having carefully considered this portion of the dispute, I side
            with Align. 3Shape argued during the IPR that McQueston does not
            meet the “disregarding” steps of claims 1, 23, and 25 because those
            steps, as claimed, require that surfaces located in the excluded
            volumes are disregarded after a single evaluation of the excluded
            volumes with the surfaces in the first or second 3D representations.
            (See D.I. 80, Ex. A3, at paper 5, pages 2, 32-36.) See Aylus
            Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1359-1361 (Fed. Cir.
            2017). That is a clear and unmistakable disclaimer.

                    Accordingly, I construe “if a portion of the surface in the first
            3D representation is located in space in the second excluded volume,
            the portion of the surface in the first 3D representation is disregarded
            in the generation of the virtual 3D model” as “if a portion of the
            surface in the first 3D representation is located in space in the second
            excluded volume, the portion of the surface in the first 3D
            representation is permanently disregarded in the generation of the
            virtual 3D model after a single evaluation of the second excluded
            volume with the surfaces in the first 3D representation.” And I
            construe the vice versa [claim phrase] vice versa.

                    I also construe “disregard the portion of the surface in the
            first 3D representation in the generation of the virtual 3D model, if
            a portion of the surface in the first 3D representation is located in
            the second excluded volume” as “permanently disregarding the
            portion of the surface in the first 3D representation in the generation
            of the virtual 3D model, if a portion of the surface in the first 3D
            representation is located in space in the second excluded volume
            after a single evaluation of the second excluded volume with the
            surfaces in the first 3D representation.” And I construe the vice
            versa claim phrase vice versa.



                                               13
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 14 of 24 PageID #: 7850



                    The final phrase to be construed in the ʼ551 patent is in claim
            13, which depends on claim 1. That term is “where a surface portion
            in the second representation or the first representation, respectively,
            which is located within the near threshold distance from the captured
            surface and which is located in space in the first excluded volume or
            in the second excluded volume, respectively, is not disregarded in
            the generation of the virtual 3D model.”

                     3Shape argues no further construction is necessary. Align
            asserts the claim is indefinite, or, if not indefinite, that the near
            threshold distance should be construed such that it is not included in
            the excluded volume. Align argues that the patentee characterized
            claim 1 during the IPR proceeding as requiring permanently
            disregarding a surface portion after a single evaluation and that to
            allow a dependent claim to not disregard a surface portion would
            fail to give effect to the patentee’s disclaimer.

                    I disagree with Align that the phrase is indefinite. Moreover,
            I don’t think that not adopting Align’s construction would permit
            3Shape to recapture coverage that it disclaimed during the IPR.
            Rather, I believe that the language of claim 13 itself is more
            consistent with the construction such that a surface existing in an
            excluded volume will be permanently disregarded unless it is also
            found in the near threshold distance. That is consistent with how
            the near threshold distance is discussed in the specification. (See,
            e.g., ’551 patent, 27:32-38.)

                    Although I recognize that the specification describes a far
            threshold distance as defining or determining the excluded volume
            (see id., 5:64-67), the near threshold distance does not. Rather, the
            near threshold distance defines how far from a representation or
            surface a possibly movable object can be disregarded. (Id., 5:20-
            22.)

                    3Shape’s alternative proposed construction mirrors the
            claim language except that it adds the word “permanently” so it says
            “not permanently disregarded” instead of “not disregarded.” I
            actually think that introduces ambiguity. The claim says “not
            disregarded.” 3Shape’s proposal might mean that it could be
            disregarded as long as it is not done so permanently, but that is not
            what the claim says. Accordingly, I side with 3Shape and conclude
            that no further construction is appropriate.

                   Now I’ll move on to the ’244 patent. As I mentioned, the
            ’244 patent has four groups of related terms in dispute.



                                              14
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 15 of 24 PageID #: 7851



                    The first phrase is “a multichromatic light source for
            providing a multichromatic probe light for illumination of the
            object.” That phrase is found in claims 1 and 29 of the ’244 patent.

                    According to 3Shape, no construction of this phrase is
            necessary and it should be given its plain and ordinary meaning.
            Align proposes that it be construed as “a white light or multicolor
            light source which illuminates an object.” According to Align, the
            patent describes a single light source that can either be a white light
            source or multicolor light source. Align defines “multicolor” as
            “more than one color.”

                   I agree with 3Shape that Align’s proposed construction is
            unnecessary and unhelpful. First, it is unclear to me how construing
            “a multichromatic light source” as “a white light or multicolor light
            source” simplifies or clarifies the term.

                    Second, I am not persuaded that Align’s proposed
            construction is accurate. Although the specification makes it clear
            that white light can be used in embodiments of the claimed invention
            (see, e.g., ’244 patent, 9:16-17, 5:23-25), the term “multicolor”
            proposed by Align is used nowhere in the specification. To the
            extent “multicolor” simply means “more than one color” as Align
            suggests, it is unclear to me how or if it differs from multichromatic.

                   Moreover, white light and multicolor light are both
            multichromatic light. Either these two types of light encompass all
            multichromatic light or they don’t. If they do, then I do not see why
            such a construction is necessary. If they don’t, then such a
            construction would be unnecessarily limiting.

                   The parties also appear to have a disagreement about
            whether the multichromatic light source must be a single light
            source, but I don’t understand how either party’s proposed
            construction resolves that dispute.

                   I conclude that the phrase “a multichromatic light source for
            providing a multichromatic probe light for illumination of the
            object” does not need further construction.

                    The second disputed phrase in the ’244 patent is “a block of
            said image sensor pixels.” That phrase is also found in claims 1 and
            29. The parties agree that the phrase refers back to an earlier portion
            of the claim.




                                              15
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 16 of 24 PageID #: 7852



                    Claim 1, for example, provides in relevant part: “A focus
            scanner . . . comprising: . . . a color image sensor comprising an
            array of image sensor pixels for capturing one or more 2D images
            of light received from said object . . . [and] a data processing system
            configured to derive surface geometry information for a block of
            said image sensor pixels from the 2D images in the stack of 2D
            images captured by said color image sensor, the data processing
            system also configured to derive surface color information for the
            block of said image sensor pixels from at least one of the 2D images
            used to derive the surface geometry information.”

                    3Shape asserts that “one or more pixels” constitutes a block,
            whereas Align contends that a block must be a “two-dimensional
            array of adjacent sensor elements.” According to 3Shape, its
            proposal is consistent with the claim language, which is clear that a
            block must constitute something less than the entirety of the image
            sensor pixels. 3Shape also asserts that its proposal is consistent with
            the specification, which repeatedly refers to pixels on an individual
            level. Align, on the other hand, asserts that its construction is correct
            because it is consistent with dictionary definitions of “block” and
            certain embodiments in the specification that describe the “block”
            as a 2D array, such as a group of 6 x 6 pixels.

                    I don’t entirely agree with either proposal. On the one hand,
            I agree with Align that “a block” must be more than one pixel. The
            claim language itself requires a block of pixels, not a block of pixel.
            It’s plural. Moreover, although 3Shape points out that the
            specification refers to an embodiment in which individual pixels are
            evaluated in a certain way (see, e.g., ’244 patent, 5:45-49), the
            claims in dispute require evaluation of a block of pixels. Moreover,
            another part of the specification distinguishes between pixel blocks
            and individual pixels. (Id., 10:28-29.) To me, that reinforces that a
            block of pixels and an individual pixel are not the same thing.

                   I disagree with Align, however, that a block should be
            construed as a two-dimensional array. Although certain figures in
            the specification describe a block of pixels as a two-dimensional
            array (see 16:61-17:17, 18:65-19:18, Figs. 2A-2B, 6A-6C), that
            does not mean that the claimed invention is so limited.

                   While Align has submitted a declaration from Dr. Singh in
            which he opines that a person of ordinary skill in the art would
            understand the term to mean a two-dimensional array, his
            declaration does not say that a one-dimensional array of pixels could
            not accomplish the claimed function of deriving surface geometry
            and color information. (D.I. 101, Ex. 1 ¶¶ 63-66.) I don’t know if

                                               16
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 17 of 24 PageID #: 7853



            it could or not, but his declaration doesn’t state that it could not.
            And counsel for Align did not argue during the hearing today that
            the claimed function could not be accomplished with a one-
            dimensional array.

                      Moreover, the technical definition provided by Align does
            not include the phrase “two-dimensional array,” but defines a block
            as “[a] collection of data units such as words, characters, or records
            . . . that are stored in adjacent physical positions in memory.” (D.I.
            100 at 11, Ex. 1B.) That does not indicate to me that a block must
            be a two-dimensional array as opposed to simply a collection or
            grouping in adjacent positions.

                    I [also] disagree with 3Shape’s construction insofar as it
            doesn’t really capture the idea of a “block.” As Align points out,
            3Shape’s construction would permit random, non-adjacent pixels to
            be considered a block. In the absence of any sufficient alternative
            proposal from 3Shape to fix that issue, I agree with Align that use
            of the word adjacent is appropriate.

                    Accordingly, I reject both 3Shape’s and Align’s proposed
            definitions, instead construing “a block of said image sensor pixels”
            as “two or more adjacent pixels of said image sensor pixels.”

                   The third disputed phrase in the ’244 patent is “surface color
            information.” That phrase is also found in claims 1 and 29. The
            phrase “surface color information” is used frequently in the claims
            and specification.

                    For example, claim 1 provides in pertinent part: “A focus
            scanner for recording surface geometry and surface color of an
            object, the focus scanner comprising: . . . a data processing system
            configured to derive surface geometry information for a block of
            said image sensor pixels from the 2D images in the stack of 2D
            images captured by said color image sensor, the data processing
            system also configured to derive surface color information for the
            block of said image sensor pixels from at least one of the 2D images
            used to derive the surface geometry information.”

                    3Shape argues that “surface color information” is simply
            “information relating to surface color.” Align contends that “surface
            color information” is “apparent color of an object surface.” I agree
            with 3Shape.

                    Align’s proposed construction reads the word “information”
            out of the phrase, providing a definition just for “surface color.” Yet

                                              17
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 18 of 24 PageID #: 7854



            the specification provides several examples where “information” is
            used to generate or derive the surface or object color. For example,
            the specification describes how “[i]n some embodiments, the data
            processing system is configured for determining a color for a point
            on a generated sub-scan based on the surface color information of
            the 2D image of the series in which the correlation measure has its
            maximum value for the corresponding block of image sensor
            pixels.” (’244 patent, 6:53-58; see also id., 19:19-29.) The
            specification also states that “one advantage of the scanner system
            and the method of the current application is that the informations
            used for generating the sub-scan expressing both geometry and color
            (as seen from one view) are obtained concurrently.” (Id. at 4:9-13.)
            Those portions of the specification suggest that surface color
            information is information relating to surface color that can be used
            to generate or determine the surface color.

                    Align’s final argument is that 3Shape’s proposal cannot be
            right because it would broaden the term to include any subset of
            information, even if one could not determine surface color using that
            information. Align argues, for example, that under 3Shape’s
            definition any information even tangentially related to surface color,
            such as surface geometry information, would be included in the
            definition. I do not think 3Shape’s proposal is overly broad. If
            information is not related to surface color, then it will not be
            included. However, if some information relating to surface
            geometry is also related to the surface color, then that information
            will be included.

                   Accordingly, I construe “surface color information” as
            “information relating to surface color.”

                   The fourth disputed phrase in the ’244 patent is “low
            weight.” That phrase is found in claims 13 and 30.

                    Claim 13, for example, recites: “The focus scanner
            according to claim 12, wherein the error caused by the saturated
            pixel is mitigated or removed by assigning a low weight to the
            surface color information of the saturated pixel in the computing of
            the smoothed sub-scan color and/or by assigning a low weight to the
            sub-scan color computed based on the saturated pixel.”

                    Align argues that “low weight” is indefinite because a person
            of ordinary skill in the art would be unable to determine what is
            meant with reasonable certainty. In support of its argument, Align
            offers the declaration of Dr. Singh, who opined that the term “low
            weight” is not a term with an ordinarily understood technical

                                             18
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 19 of 24 PageID #: 7855



            meaning and that it does not inform the scope of the invention. (D.I.
            101, Ex. 1 ¶¶ 71-73.)

                    3Shape responded with a declaration from its expert, Dr.
            Saber, who opined that a person of ordinary skill in the art, reading
            the claims in light of the specification, would understand that low
            weight refers to assigning saturated pixels a lower weight in the
            color computation than that of unsaturated pixels. (D.I. 108, Ex. 3
            ¶¶ 101-103.)

                    I have reviewed both expert declarations and the
            specification, including at ʼ244 patent, 9:1-6, 11:46-48, and 11:59-
            67, which in my view support 3Shape’s position that assigning a low
            weight to certain information means assigning a lower weight to that
            information to achieve the claimed result.

                    I find that Defendant has not met its burden to show
            indefiniteness at this time. Should there still be a disagreement
            regarding this claim term in the future, Defendant may raise the
            issue later, if appropriate, after full fact and expert discovery.

                   Align has not offered an alternative construction. 3Shape
            has not proposed a construction. Accordingly, I do not further
            construe this phrase.

                    Finally, I’ll turn to the ’042 patent. As I mentioned, the ’042
            patent has five groups of related terms in dispute.

                    The first claim phrase in dispute is “intraoral scanner.” That
            phrase is found in every independent claim of the ʼ042 patent: claims
            1, 17, 19, and 21.

                    3Shape says the phrase needs no construction. Align
            proposes an “intraoral scanner” to mean “an intraoral scanning
            device that uses a pre-determined measure of the illumination
            pattern and contrast detection.” In other words, Align wants every
            claim in the ’042 patent to be limited to intraoral scanning devices
            that use a pre-determined measure of the illumination pattern and
            contrast detection.

                    According to Align, the parties’ dispute about the
            construction of “intraoral scanner” is about whether the claims can
            encompass scanners that use certain prior art confocal imaging
            techniques, or, whether the claims are limited to scanners that use a
            pattern projection and contrast detection technique. Align argues
            that the patentee disparaged certain prior art confocal imaging

                                              19
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 20 of 24 PageID #: 7856



            techniques in the background section of the specification,
            constituting a complete disavowal of scanners utilizing those
            techniques. (See, e.g., ’042 patent, 2:13-20, 1:62-67.) According to
            Align, and supported by a declaration from its expert, Dr. Bruce
            Smith (D.I. 101, Ex. 2 ¶¶ 15-23, 26-58), the asserted claims should
            not be read so broadly as to include the disparaged prior art, but
            rather should be “limited to the pattern projection and contrast
            measurement technique utilized by all described embodiments.”

                    According to 3Shape, “intraoral scanner” should be given its
            plain and ordinary meaning.

                   I am asked to construe the term “intraoral scanner.” On this
            dispute, I agree with 3Shape, and I find the cited case Ventana
            Medical Systems, Inc. v. Biogenex Laboratories Inc., [473 F.3d 1173
            (Fed. Cir. 2006)] instructive.

                    “It is a bedrock principle of patent law that the claims of a
            patent define the invention to which the patentee is entitled the right
            to exclude.” [Ventana, 473 F.3d at 1181 (quoting Phillips, 415 F.3d
            at 1312).] Statements in the patent’s background section about how
            the claimed invention will improve upon prior art do not amount to
            a complete surrender of coverage of all prior art features irrespective
            of what is claimed. In addition, although the specification often
            describes very specific embodiments of the invention, the Federal
            Circuit has “repeatedly warned against confining the claims to those
            embodiments.” [Id.] The mere fact that the ’042 patent only
            discloses embodiments that utilize techniques that use a pre-
            determined measure of the illumination pattern and contrast
            detection does not, in and of itself, mean that the claims at issue are
            limited to those embodiments. Moreover, there is no requirement
            that each claim cover every feature disclosed in the specification.

                   As between Ventana and the SciMed [Life Sys., Inc. v.
            Advanced Cardiovascular Sys., Inc., 242 F.3d 1337 (Fed. Cir.
            2001)] case cited by Align during oral argument today, I believe the
            statements in the specification are closer to Ventana.

                     Align points out that the ’042 patent claims priority to a
            provisional application filed in 2009 and that, unlike the ’042 patent,
            all of the related patents stemming from that application expressly
            include the “spatial pattern” and “contrast detection” requirements
            that Align now seeks to incorporate in its construction of “intraoral
            scanner.” But that argument actually supports a conclusion that a
            person of skill in the art would not understand the term “intraoral
            scanner” to include those elements.

                                              20
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 21 of 24 PageID #: 7857




                    Align argues that it would be unfair to permit 3Shape to
            extend its claims beyond what it actually invented. In my view,
            however, that argument is more appropriate in the context of a
            written description argument than in the claim construction position
            taken here.

                    Accordingly, I decline to adopt Align’s proposed
            construction. 3Shape has not offered a construction. Accordingly,
            I do not further construe the phrase “intraoral scanner.”

                   The second claim phrase in dispute is “optical system.” That
            phrase is also found in every independent claim of the ’042 patent:
            claims 1, 17, 19, and 21.

                    3Shape argues that “optical system” needs no construction.
            Align, on the other hand, argues that the specification contains a
            definition for “optical system.”

                    “To act as its own lexicographer, a patentee must ‘clearly set
            forth a definition of the disputed claim term.’” GE Lighting Sols.,
            LLC v. AgiLight, Inc., 750 F.3d 1304, [1309 (Fed. Cir. 2014)
            (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d
            1362, 1365 (Fed. Cir. 2012))].

                    The patent in this case has a section called “definitions” and
            one of the listed definitions is for the phrase “optical system.” It is
            difficult for me to understand how the inclusion of an explicit
            definitions section, that includes a definition for the term at issue,
            would not amount to a clear intention to act as a lexicographer.

                    During the hearing today, the parties came to some
            agreement on construction of this term. As I understand it, neither
            party objects to the Court using the entire definition set forth in the
            specification. That definition states as follows: “Optical system: An
            arrangement of optical components, e.g. lenses, that transmit,
            collimate and/or images light, e.g. transmitting probe light towards
            the object, imaging the pattern on and/or in the object, and imaging
            the object, or at least a part of the object, [on the camera].” (’042
            patent, 5:8-12.)

                   The parties agree that the first “e.g.” refers only to lenses.
            And the second “e.g.” refers to all of the words following it. I’m not
            going to further construe the phrase at this time.




                                              21
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 22 of 24 PageID #: 7858



                   The third claim phrase in dispute is “focus plane.” This
            phrase is also found in every independent claim of the ‘042 patent:
            claims 1, 17, 19, and 21.

                    Align’s proposed construction of this phrase is in accordance
            with the definition set forth in the definitions section in the
            specification.

                    As before, I conclude that the inclusion of express
            definitions in a “definitions” section demonstrates a clear intent on
            behalf of the patentee to act as its own lexicographer. Accordingly,
            I recommend that the definition provided for “focus plane” in the
            specification be adopted.

                     Align did not include some of the explanatory language in
            its original proposed construction. The complete definition states as
            follows: “Focus plane: A surface where light rays emitted from the
            pattern converge to form an image on the object being scanned. The
            focus plane does not need to be flat. It may be a curved surface.”
            (’042 patent, 5:4-7.)

                    3Shape indicated today that it desires the inclusion of that
            additional language in the construction. Align does not oppose that.
            Accordingly, I construe “focus plane” to mean the entire definition
            set forth.

                    I heard argument today that the construction should include
            additional information about what “pattern” means. That wasn’t
            briefed. I’m not going to further construe the phrase at this time.

                    The fourth claim phrase in dispute is “the at least part of the
            probe light.” This phrase is also found in every independent claim
            of the ’042 patent: Claims 1, 17, 19, and 21.

                    According to 3Shape, no construction is necessary because
            grammatically it is clear that “the at least a part of the probe light”
            refers to “at least a part of the probe light.” Align, on the other hand,
            argues that “the at least a part of the probe light” is anteceded by “at
            least a part of the probe light from the lighting equipment through
            the optical system and towards the object.”

                    I agree with Align’s position that you can’t really chop the
            phrase up. Align correctly notes that the use of the word “the” in a
            claim is referring back to an earlier use of the phrase or term that it
            precedes. Cf. Intamin Ltd. v. Magnetar Techs., Corp., 483 F.3d
            1328, [1333 (Fed. Cir. 2007)].

                                               22
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 23 of 24 PageID #: 7859




                    Claims 1, 17, 19, and 21 require that the intraoral scanner
            transmits at least a part of the probe light from the lighting
            equipment through the optical system and towards the object such
            that “the at least part of the probe light” is focused on certain claimed
            things. The only reasonable way to read that is that the antecedent
            for “the at least a part of the probe light” is “at least a part of the
            probe light from the lighting equipment through the optical system
            and towards the object.” And I construe the claim accordingly.

                    3Shape expressed a new concern during the hearing today
            about the relationship of the at least a part of the probe light to the
            claimed divergence angle. The dispute I’m resolving today relates
            solely to the antecedent of the at least part of the probe light.

                   The final claim phrase in dispute is an “image measure.”
            This phrase is found in dependent claims 6, 7, and 14.

                    Claim 6, for example, states, “the intraoral scanner
            according to claim 1, wherein the data for the 3D geometry is
            derived by calculating an image measure for several 2D images of
            the series of 2D images.”

                    Align argues that the term “image measure” is indefinite.
            The term “image measure” is not used or defined anywhere in the
            specification or prosecution history. Align also submitted a
            declaration from its expert, Dr. Bruce Smith, in which he stated that
            “image measure” is not a term with an ordinarily understood
            technical meaning in the field of 3D optical scanners. He further
            opined that the phrase “image measure” fails to inform a person of
            ordinary skill in the art with reasonable certainty about the scope of
            the claimed invention. (D.I. 101, Ex. 2 ¶¶ 59-67.) Align urges the
            Court, if it does not find the term “image measure” indefinite, to
            adopt the definition of “correlation measure” set forth in the
            specification as the proper construction for “image measure.”

                    3Shape argues that the plain meaning of “image measure” is
            clear. And although 3Shape is adamant that “image measure”
            means something different from “correlation measure,” it didn’t
            explain in its briefing what the term “image measure” means. Nor
            did it submit with its briefing any evidence from which I could
            conclude that image measure has a meaning to one of ordinary skill
            in the art reading the patent in light of the specification and
            prosecution history.




                                               23
Case 1:18-cv-00886-LPS Document 176 Filed 05/06/20 Page 24 of 24 PageID #: 7860



                         In sum, the record before the Court contains, on one side, an
                expert declaration opining that a person of skill in the art would not
                understand the scope of the term “image measure” and, on the other
                side, conclusory attorney argument that the term “image measure”
                is clear but no articulation as to what that clear meaning is.

                      Under these circumstances, I believe that Align has met its
                burden to show by clear and convincing evidence that “image
                measure” is indefinite.

                        That concludes my claim construction rulings today.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.

        The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




Dated: May 6, 2020                                    ___________________________________
                                                      The Honorable Jennifer L. Hall
                                                      United States Magistrate Judge




                                                 24
